[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-16814                 ELEVENTH CIRCUIT
                                                                APRIL 28, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                    D. C. Docket No. 07-00057-CR-CDL-4

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

GINA MITCHELLE CARROLL,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                                (April 28, 2009)

Before CARNES, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Cynthia Maisano, appointed counsel for Gina Mitchelle Carroll in this direct
criminal appeal, has filed a motion to withdraw from further representation,

supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Carroll’s conviction and

sentence are AFFIRMED.




                                           2